

115 HRES 1078 IH: Recognizing the Lawyers’ Committee for Civil Rights and Economic Justice on its 50th anniversary.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1078IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. Lynch (for himself, Mr. Neal, Mr. McGovern, Ms. Tsongas, Mr. Kennedy, Ms. Clark of Massachusetts, Mr. Moulton, Mr. Capuano, and Mr. Keating) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the Lawyers’ Committee for Civil Rights and Economic Justice on its 50th anniversary.
	
 Whereas the House of Representatives recognizes the invaluable contributions to the advancement of civil rights made by the Lawyers' Committee for Civil Rights and Economic Justice on the occasion of its 50th anniversary;
 Whereas the Boston, Massachusetts-based Lawyers' Committee for Civil Rights and Economic Justice was the first of 8 affiliated local committees of the national Lawyers' Committee for Civil Rights Under Law (referred to in this resolution as the Lawyers' Committee) and was followed by local affiliates in the cities of Chicago, Illinois, Denver, Colorado, Jackson, Mississippi, Los Angeles, California, Philadelphia, Pennsylvania, San Francisco, California, and Washington, District of Columbia;
 Whereas the Lawyers' Committee was founded in 1963 at the request of President John F. Kennedy to enlist the leadership and resources of private bars in combating racial discrimination and the resulting inequality of opportunity;
 Whereas Senator Robert F. Kennedy, assassinated 50 years ago as of June 2018, was also critical and central to the launch of the Lawyers' Committee;
 Whereas the Lawyers' Committee and its local affiliates organize pro bono services from private law firms to fight for numerous causes, including voting rights, criminal justice, economic justice, environmental justice, educational opportunities, fair housing and community development, and other civil rights matters;
 Whereas the Lawyers' Committee and its local affiliates form the largest pro bono civil rights network in the world, working with over 150 national, regional, statewide, and local grassroots organizations and over 150 law firms;
 Whereas over the past 5 decades, the Lawyers' Committee and its local affiliates have been on the front lines of the struggle for equal justice in the United States and around the world, with notable contributions including—
 (1)advancing the cause of the civil rights movement by pursuing cases involving voting rights, racial segregation, education, economic justice, fair housing, criminal justice, hate crimes, and more;
 (2)contributing to the enactment of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) and the authorization of its subsequent extensions;
 (3)leading Election Protection, the Nation's oldest and largest nonpartisan voter protection program to ensure greater access to the ballot box for all people of the United States;
 (4)contributing to the enactment and enforcement of the Fair Housing Act (42 U.S.C. 3601 et seq.); (5)working to combat the scourge of hate crimes and racially motivated violence impacting communities;
 (6)joining the movement to end apartheid in the Republic of South Africa by fighting against human rights abuses and representing political dissidents in the courts for more than 30 years and through the open elections in 1994;
 (7)working to develop and enact the Civil Rights Act of 1991 (Public Law 102–166; 105 Stat. 1071), which advanced the rights of workers in employment discrimination claims; and
 (8)joining relief efforts during the humanitarian crisis caused by Hurricane Katrina in 2005 by helping survivors navigate legal matters, including government disaster assistance and insurance claims; and
 Whereas the Lawyers' Committee for Civil Rights Under Law, in collaboration with its 8 local affiliates across the country, continues to spearhead the struggle against hatred and oppression and pursue equal justice for all through the rule of law, particularly disenfranchised communities that are disproportionately comprised of the economically disadvantaged and people of color: Now, therefore, be it
		
	
 That the House of Representatives— (1)commemorates the 50th anniversary of the founding of the Boston, Massachusetts-based Lawyers' Committee for Civil Rights and Economic Justice; and
 (2)expresses gratitude to the Lawyers' Committee for Civil Rights Under Law and all of its 8 local affiliates for their work to advance civil rights and their dedication to the pursuit of equal justice under the law.
			